IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 41024/41025

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 468
                                                )
       Plaintiff-Respondent,                    )     Filed: April 23, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ERIC JASON LOMAN,                               )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Order relinquishing jurisdiction, affirmed; order denying I.C.R. 35 motions for
       reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge


PER CURIAM

       In Docket No. 41024, Eric Jason Loman pled guilty to felony driving under the influence.
Idaho Code §§ 18-8004, 18-8005(5). The district court sentenced Loman to a unified sentence of
four years with two years determinate, suspended the sentence, and placed him on supervised
probation for two years. Within those two years, Loman was arrested and again pled guilty to
felony driving under the influence, I.C. §§ 18-8004, 18-8005(7) (Docket No. 41025). The
district court imposed a unified sentence of five years with two years determinate, ordered that
the sentences in these two cases run consecutively, suspended the sentence, and placed Loman
on supervised probation for five years. The court also revoked Loman’s probation in Docket


                                               1
No. 41024, but reinstated probation for five years. Subsequently, Loman admitted to violating
the terms of his probation and the district court again reinstated his supervised probation for a
period of five years. During this period of probation, Loman again admitted to violating the
conditions of his probation and the district court revoked his probation, ordered the underlying
sentences executed, and retained jurisdiction in both cases. Following the period of retained
jurisdiction, the district court relinquished jurisdiction. Loman filed Idaho Criminal Rule 35
motions in both cases, which the district court denied. Loman appeals asserting that the district
court abused its discretion by relinquishing jurisdiction and executing his original sentences and
by denying his Rule 35 motions.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Loman
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Loman’s Rule 35 motions, we conclude
no abuse of discretion has been shown.
       Therefore, the district court’s order relinquishing jurisdiction and the district court’s order
denying Loman’s Rule 35 motions, are affirmed.




                                                   2